PER CURIAM.
This is an appeal from a judgment denying the appellant’s complaint for breach of contract and granting the counterclaim of the appellees. Our examination of the record fails to disclose any legal or evidentiary basis for the appellees’ recovery on their counterclaim against the appellant of funds deposited by the appellees with a third party who was not joined in the trial court action. Accordingly, the judgment on the counterclaim is reversed, but the judgment in all other respects is affirmed.
ANSTEAD and MOORE, JJ., concur.
DAUKSCH, J., dissents with opinion.